Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, Nideborn, discloses an unused container and a process of making thereof comprising a container wall with an inner surface of the unused container, before being filled with the consumable good, that is at least partially coated with a coating layer comprising an antioxidant, other than resveratrol, of tocopherol, or vitamin E [0017].  Further, Nideborn discloses that the first layer or coating layer comprises vitamin E [0017], wherein vitamin E has been concentrated to the first surface of the first layer in the material [0068], which would have the concentration of the antioxidant that differs through a cross-section of the coating layer (first layer) in an unused container.  
However, Nideborn fails to teach, suggest, or otherwise render obvious a container comprising a coating layer, wherein, the concentration of the antioxidant at or close to the surface of the coating layer facing the consumable good is lower than in sections of the coating layer further distance from the surface of the coating layer without consumable goods, food, or any other simulant being present.  
Further, López de Dicastillo and Zhu et al, cited as pertinent prior art of record in last office action dated 2/9/21, disclose a coating for an antioxidant packaging comprising an antioxidant, tocopherol, being diffused within the coating.  It is known in the art that rate of diffusion is directly proportional to the concentration gradient.  However, the release rate of the antioxidant, migration, and diffusion is determined both by the type of package, polymer, and also the food/ food simulant, or goods being present.  Both López de Dicastillo and Zhu discloses a simulant being present.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






Linda Chau
/L.N.C/Examiner, Art Unit 1785         

/Holly Rickman/Primary Examiner, Art Unit 1785